Willson, Judge.
It is essential in all prosecutions for theft, except for theft from the person, and theft of a horse, mule, ass or cattle, to both allege and prove the value of the property stolen. In this case the conviction is for the theft of corn, and there is no proof whatever in the record in support of the allegation of value. Wherefore the conviction is not warranted by the evidence, and must be set aside. (Willson’s Texas Crim. Stats., sec. 1285.)
There are other questions presented in the record which we do not determine, because they are not likely to arise on another trial.
The judgment is reversed and the cause remanded.

Reversed and remanded.